*431ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that Lester J. Wald-mann, Louisiana Bar Roll number 13161, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
FOR THE COURT:
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
CALOGERO, C.J.,
would order respondent to show cause, before a hearing committee panel appointed by the Disciplinary Board, why the Court should not issue an immediate interim suspension. See Sup. Ct. Rule XIX, See. 19.2(B).